Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 1 of 16 °

FILED
U.S. DISTRICT

. ICT OF CO
IN THE UNITED STATES DISTRICT coun
FOR THE DISTRICT OF COLORADOZ020 DEC - 1 PH ‘3: 06

JEFFREY P. COLWELL
CLERK

COURT
LORADO

Civil Action No. gY__ DEP. CUK
(To be supplied by.the court)

 

David Wells , Plaintiff

Empower Retirement, LLC / Great West Life Annuity Company (GWLA) / Fascore,

>

 

 

, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the.space above and attach an additional
Sheet of paper with the full list of names. The names listed in the above caption must be identi-
cal to those contained in Section B. Do not include addresses here.)

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the last
four digits of a social security number; the year of an individual’s birth; a minor’s initials; and
the last four digits of a financial account number.

 

 

 
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 2 of 16

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

David Wells 471 S. Emerson Street Denver, CO 80209

(Name and complete mailing address)
303-550-9877. wellsdavidr@hotmail.com

 

(Telephone number and e-mail address)

B. | DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: Empower Retirement, LLC / Great West Life & Annuity
(GWLA) / Fascore: 8515 E. Orchard Road Greenwood Village, CO 80111

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

Defendant 2:

 

(Name and complete mailing address)

 

(Telephone number and e-mail address if known)

C. JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

X__ Americans with Disabilities Act, as amended, 42 U.S.C. §§ 12101, et seq. (employment

discrimination on the basis of a disability)
2
Case 1:20-cv-03542-KLM Document 1 -Filed 12/01/20 USDC Colorado Page 3 of 16

Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

____—- Other: (please specify)
D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action and the specific facts
that support each claim. If additional space is needed to describe any claim or to assert addi-
tional claims, use extra paper to continue that claim or to assert the additional claim(s). Please

indicate that additional paper is attached and label the additional pages regarding the statement
of claims as “D. STATEMENT OF CLAIMS.”

 

CLAIM ONE: _ Employment Discrimination under ADA Protection

The conduct complained of in this claim involves the following: (check all that apply)
____ failure to hire ___ different terms and conditions of employment
___ failure to promote X___ failure to accommodate disability
X___terminationofemployment _X___ retaliation
___ other: (please specify)

Defendant’s’conduct was discriminatory because it was based on the following: (check all that
apply)

___ race ___ religion ____ national origin ___ age
___ color ___ sex X___ disability
Supporting facts:

I am an individual with a disability. I suffer from Mental Illness (Major Depression and Severe-

Anxiety) as medically diagnosed 12 years ago: My medical prognosis indicates that I will be re-

quired to manage my disease for the remainder of my life. I struggle, as many do, with disclosing

my underlying documented medical condition from which I suffer. Depression and Anxiety are

medically documented to directly impact employment sustainability, including success in working

conditions with sustained chronic overtime. Mental disorder is a taboo topic in the workplace and
3
Case 1:20-cv-03542-KLM Document1 Filed 12/01/20 USDC Colorado Page 4 of 16

the condition is known to interfere with career trajectory. Therefore the ADA was establish creat-
ing a protected class of employees. My rights under the ADA were violated by Empower Re-
tirement, LLC.

I began my employment at Empower Retirement, LLC (GWL&A / Fascore) in October 2015. I
was promoted to Implementation Consultant in November 2017 reporting to Marco Alarcon.

After my promotion, I was recognized across the entire department by Steve Stillman, Senior Vice
President of Implementation, due to my positive job performance which evidences my ability to
perform in the role and exceed expectations. I was qualified for my job.

Unfortunately, in late 2018, I began to be assigned an unmanageable case load (30+) causing me
to work seven (7) days per week. The excessive case load exasperated my mental health condition
and disability. Two (2) senior members of Implementation, Tracey Murphy and Jared Dierks, saw
me struggling and alerted management that 30+ cases was unsustainable for.someone with my
tenure. Ms. Murphy provided me a case tracking tool to try to-help; a tool not provided by Em-
power. In October 2018, I asked Mr. Alarcon for reasonable accommodation for a temporary re-
duction in cases. My request for accommodation was denied.

My casé load grew higher (35+) and the work load became crippling. I scheduled an appointment
with Empower Human Resources to seek relief. On October 23, 2018 I met in-person with
Michael Bender of Empower HR. I disclosed to Mr. Bender my previously diagnosed disability,
the current state of my mental health, and described the unsustainable case load. Mr. Bender sug-
gested a Medical Leave of Absence and provided resources to assist in my decision making. In
December 2018 I took a medical leave.

In December 2018, I was hospitalized in the Porters Hospital Mental Health Unit, detained on a
72 hour Treat & Hold, and immediately entered a formal Mental Health daily treatment program
at Porters. Kindly, Mr. Alarcon called me in the hospital over the weekend that first Sunday.
Over the next several weeks, I worked diligently with my mental health team to recover and to
reach my goal of returning to work. My treating physician suggested I return to work Part Time
as I sustained an extraordinary medical circumstance. A return to work Part Time i is a reasonable
accommodation and would not reduce my essential function. I contacfed Empower HR to notify
the company I was medically cleared to return Part Time. Empower denied this reasonable ac-
commodation.

I returned to work Full Time to support my family. My treating physician recommended I contact
Mr. Bender upon my return to work to remind Empower HR of my disability and to seek protec-
tion under the ADA. On March 1, 2019, I sent a clear heartfelt email to Mr. Bender thanking him
and to remind him of my diagnosed ongoing mental health condition which requires ongoing
treatment. Mr. Bender didY€spond. Mr. Bender did not request medical records, did not offer
Accommodation; no response or support was offered by the employer.

4
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 5 of 16

I could reasonably assume that after an in-person HR consultation, mental health condition disclo-
sure, personal telephone call from Mr. Alarcon while I was hospitalized, and follow up email to
HR that I returned from medical leave, that Empower was on notice of my protected ADA status.

Due to departmental turnover, Adam Stanley was now my Manager. Mr. Stanley did not create or
support an interactive process. I alerted Mr. Stanley I was again overwhelmed as my case load
quickly returned to an unsustainable level. Mr. Stanley’s response was simply that he cannot make
a reasonable accommodation.

Mr. Alarcon knew of my condition as he called me while I was in the hospital. Since Mr. Alarcon
contacted me at the hospital I can also reasonably assume Mr. Stanley knew of my hospitalization
and condition. When it was obvious I was struggling again, Mr. Stanley sensitively asked me
“How Are You Feeling, David?” To which I answered honestly that I was struggling again and
seeking- Accommodation; one that would not minimize my essential function. All requests to Mr.
Stanley for accommodation were denied.

On July 16, 2019, Mr. Stanley moved to termination however, he quickly pivoted as evidenced by
his agreement to transition the discussion into a lengthy conversation around another opportunity
at Empower. Mr. Stanley suggested I apply for a position as Client Service Manager (CSM). The
CSM opportunity would become available within 30 days. Mr. Stanley immediately followed up
our conversation with a text supporting the CSM opportunity presented at our meeting including
the timing of the open position. The opportunity became available exactly as described and I ap-
plied as instructed by Mr. Stanley.

Kindly, Mr. Alarcon agreed to help me prepare for the CSM role: My effort with Mr. Alarcon rep-
resents appropriate risk mitigation. Support from Mr. Alarcon included text exchanges and two
(2) in person meetings to provide insights into the role of Client Service Manager; a common ca-
reer destination for Implementation Consultants at Empower. Mr. Alarcon also agreed to contact
the CSM hiring manager on my behalf.

My efforts were not fruitful. The CSM opportunity never presented itself, and appears to have
never been forthcoming. Mr. Alarcon quickly became combative once I followed up on his kind
offer to return my personal effects left on my desk at work.

In summary. On July 16, 2019 I was constructively discharged in retaliation for taking a pre-ap-
proved leave for a’ Federally recognized ADA mental health condition for which I am protected.

I relied on the offer of continued employment with Empower. I relied on HR to protect me. I
continue to suffer greatly despite additional attempts to mitigate risk through my career search. I
am left with no reasonable option but to seek relief from the Court under the ADA.
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 6 of 16

I demand a Jury. I seek economic, compensatory, and punitive damages to the extent of the law.
Specifically, I seek relief to the full extent of the law including but not limited to Back Pay, For-
ward Pay, All Benefits, and compensation for Emotional Distress, which I will pursue as aggres-
sively as the Courts allow.

Claim One (1): Termination of Employment. I hear by incorporate all allegations above.

Claim Two (2): Failure to Accommodate Disability. I hear by incorporate all allegations above. I
requested reasonable accommodation throughout and was denied each time throughout. Exam-
ples of Accommodations requested include temporary reduction in cases and a temporary return
to work Part Time. I needed these accommodations to manage my disability. There was no inter-
active process in the workplace. The Accommodations would not reduce my essential function.

Claim Three (3): Retaliation. I hear by incorporate all allegations above. I acted within Empow-
er protocol by requesting reasonable accommodation and taking a medical leave and was fired. I
requested accommodation under the.Federal ADA Law and was fired. I sought protection under °
the Federal ADA Law and was fired.

E. ADMINISTRATIVE PROCEDURES

Did you file a charge of discrimination against defendant(s) with the Equal Employment Oppor-
tunity Commission or any other federal or state agency? (check one)

X___ Yes (You must attach a copy of the administrative charge to this complaint)

No

Have you received a notice of right to sue? (check one)
X Yes (You must attach a copy of the notice of right to sue to this complaint)

__No
F. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief.‘ Please indicate that
additional paper is attached and label the additional pages regarding relief as “F/ REQUEST
FOR RELIEF.”

I demand a Jury. I seek economic, compensatory, and punitive damages to the extent of the law.

6
Case 1:20-cv-03542-KLM :Document 1 Filed 12/01/20 USDC Colorado Page 7 of 16

Specifically, I seek relief to the full extent of the law including but not limited to Back Pay, For-
ward Pay, All Benefits, and compensation for Emotional Distress, which I will pursue as aggres-
sively as the Courts allow.

G. PLAINTIFF’S SIGNATURE -

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this com-
plaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746; 18
U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase.the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying exist-
ing law; (3) the factual contentions have evidentiary support or, if specifically so identified, will
likely have evidentiary support after a reasonable opportunity for further investigation or discov-
ery; and (4) the complaint otherwise complies with the requirements of Rule 11.

 

 

(Plaintiff’s signature)
/2/ / ol020
(Date) a

(Form Revised December 2017)

ak
' Case 1:20-cve03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 8 of 16

wos

5
EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act | FEPA :
Statement and other information before completing this form. ‘ . ,
X| EEOC , 541-2020-00753

 

 

‘ Colorado Civil Rights Division and EEOC

nd 4 . Stafe or local Agency, if any

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth

 

 

 

Mr. David R. Wells os ot (303) 550-9877 1969

Street Address City, State and ZIP Code ~
471 South Emerson Street, Denver, CO 80209

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)
EMPOWER RETIREMENT §00 or More | (303) 737-0178
Street Address City, State and ZIP Code * s
8515 East Orchard Road, Greenwood Vig, CO 80111
Name ? . No Employees, Wombern Phone No. (include Area Code)
Street Address , City, State and ZIP Code

. DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest

[| RACE [| COLOR [_] SEX [ ] RELIGION [| NATIONAL ORIGIN 11-23-2018 09-01-2019
RETALIATION [| AGE od DISABILITY [|] GENETIC INFORMATION ‘

OTHER (Specify) [| CONTINUING ACTION

 

a

 

THE PARTICULARS ARE (lf additional paper is needed, attach extra sheet(s)):

|. 1 began my employment on October 2014 in Customer Service. | was later promoted to
implementation Consultant. | am an individual with a disability, as defined within the relevant
statute. During my employment; |-was recognized by the Senior Vice President of my
department due to my positive job performance. Unfortunately, in 2018, | began to be assigned
‘an unmanageable amount of cases, (30+) causing me to work seven (7) days per week. This
began to exacerbate my mental health condition and disability. | told my supervisor and
Human Resources (HR) about my previously diagnosed disability and the struggles | was
having. | took a sixty (60) day leave of absence on or around Thanksgiving 2018. Shortly after |
returned to work, | began to be assigned a large number of cases which exacerbated my
condition again. | spoke with my supervisors and asked for a reasonable accommodation due
to my disability. There was no interactive process; | was told, "You can't say no to a new
case." ‘On July 16, 2019, my managers terminated my employment. They then told me that |
would be able to return to work within forty-five (45) days as a Client Service Manager (CSM). |
agreed and applied for the CSM position; -however, | never received an interview or call back
about the job.

ll. | believe the Respondent discriminated against me, based on my disability, and in retaliation
for requesting a reasonable accommodation, in violation of Title | of the Americans with

‘ Disabilities Act of 1990, as amended.

 

 

) want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

 

 

 

will advise the agencies if | change my address or phone number and | will
cooperate fully with them in the processing of my charge in accordance with their : .. «
procedures. | swear or affirm that | have read the above charge and that it is true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and ng beret
2 SIGNATURE OF COMPLAINANT. “uae ab Aat *

f i
ae dee wry “

SUBSCRIBED AND SWORN TO BFARREME TAGPATE

(month, day, year

 

t
Jan 16, 2020 O,
Date Charging Party Signature a nn ara . yay

?
+ - es,

caste atentte a. Seaule %

 

 

 
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 9 of 16

CP Enclosure with EEOC Form 5 (11/09)

Privacy ACT STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority.to request
personal data and its uses are:

1. FORM NUMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (1 1089).
2. AUTHORITY. 42 U.S‘C. 2000e-5(b), 29 U.S.C. 211, 29 U.S. C. 626, 42 U.S.C. 12117, 42 U.S.C. 2000ff-6.

3. PRINCIPAL Purposes. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable,‘other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed-to other federal, state or local agencies as appropriate or necessary in-carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NOT.GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging'and responding parties and the actions or
policies complained of. Without a written charge, ‘EEOC will ordinarily not act on the complaint.
Charges under Title VII, the ADA or GINA must be.sworn to of affirmed:(either by using this form
or by presenting a notarized statement or unsworn‘declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by

, amendment. It is not mandatory that this form-be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

‘Charges filed at-a state or local Fair Employment Practices Agency (FEPA) that dual-files charges
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
“resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA's
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA's finding and close our file on the charge.

NOTICE OF NON-RETALIATION REQUIREMENTS

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or.
lawsuit concerning this charge. Under Section 704(a) of Title VI!, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment.agency to
discriminate against anyone, or for a union to.discriminate against its members or membership

. applicants, because they.have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section

‘ 503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone. for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights’
under the Act.
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 10 of 16

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: David R. Wells From: Denver Field Office
471 South Emerson Street 303 East 17th Avenue
Denver, CO 80209 Suite 410

Denver, CO 80203

 

On behalf of person(s) aggrieved whose identity is

 

 

 

CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No. ‘.

Philip Gross,
541-2020-00753 Supervisory Investigator ; (303) 866-1318

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

 

 

 

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

 

 

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

 

 

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

 

 

 

 

xX +The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance
with the statutes. No finding is made as to any other issues that might be construed as having been raised by this
charge.

 

 

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

 

Y

 

Other (briefly state)

 

 

 

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we willsend -
you. You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state-couit..
Your lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge
will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3
years) before.you file suit may not be collectible.

b
On behalf of the Commission

For September 08, 2020

Enclosures(s) Amy Burkholder, (Date Mailed)
Director

 
cc:

Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page11 of 16

Suzanne Sanchez, Human Resources Manager Greg Clouser, Sr. Employment Counsel
EMPOWER RETIREMENT EMPOWER RETIREMENT
8515 E. Orchard Road, 10T3 8525 E. Orchard Road , 2T3

Greenwood Village, CO 80111 Greenwood Village, CO 80111
Case 1:20-cv-03542-KLM Document 1 Filed:12/01/20 USDC Colorado Page 12 of 16

Enclosure with EEOC
Form 161 (11/16)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

PRIVATE Suit RIGHTS -- Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge
within 90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once
this 90-day period is over, your right to sue based on the charge referred to inthis Notice will be lost. If you
intend to consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its
envelope, and tell him or her the date you received it. Furthermore, in order to avoid any question that you did
not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
mailed to you (as indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the
appropriate State court is the general civil trial court.) Whether you file in Federal or State court is a matter for
you to decide after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that
contains a short statement’of the facts of your case which shows that you are entitled to relief. Courts often
require that a copy of your charge must be attached to the complaint you file in court. If so, you should remove
your birth date from the charge. Some courts will not accept your complaint where the charge includes a date of
birth. Your suit may include any matter alleged i in the charge or, to the extent permitted by court decisions,
matters like or related to the matters alleged i in the charge. Generally, suits are brought in the State where the
alleged unlawful practice occurred, but in some cases can be brought where relevant employment records are
kept, where the employment would have been, or where the respondent has its main office. If you have simple
questions, you usually can get answers from the office of the clerk of the court where you are bringing suit, but
do not expect that office to write your complaint or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment:
back pay due for violations that occurred more than 2 years (3 years) before you file suit may not be
collectible. For example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you
should file suit before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit
for filing an EPA suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA
referred to above. Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to
suing on the EPA claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay
recovery period.

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having
jurisdiction in your case may, in limited circumstances, assist you in obtaining a lawyer. ‘Requests for such
assistance must be made to the U.S. District Court in the form and manner it requires (you should be prepared to
explain in detail your efforts to retain an attorney). Requests should be made well before the end of the 90-day
period mentioned above, because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have
any questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need
to inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and
provide your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all
charge files are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to
review the charge file, please make your review request within 6 months of this Notice. (Before filing suit, any
request should be made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 13 of 16

Enctosures(s)

cc:
Case 1:20-cv-03542-KLM Document1 Filed 12/01/20 USDC Colorado Page 14 of 16

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for-individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended regulations and appendix,
and other ADA related publications, available at http://www.eeoc.gov/laws/types/
disability _regulations.cfm.

 

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

-learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

-1630.2(i)), “major life activities’ now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g.,-hearing aid, prosthesis, medication, therapy, behavioral modifications) are not

considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

vy

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

4

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
Case 1:20-cv-03542-KLM Document 1 Filed 12/01/20 USDC Colorado Page 15 of 16

to establish disability. ‘For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability_regulations.cfm.
Case 1:20-cv-03542-KLM Document,1. Filed 12/01/20 USDC Colorado Page 16 of 16
JS 44 (Rev.06/17) District of Colorado Form CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

 

(b) County of Residence of First Listed Plaintiff 1 gk” VA te County of Residence of First Listed Defendant
’ (EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c) Attorneys (Firm Name, Address, and Telephone Number) f- Sp . . Attorneys (If Known)
" MA fare ;
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) . II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif f
(For Diversity Cases Only) and One Box for Defendant)
0 1 U.S Government » Federal Question PTF DEF PTF DEF
' Plaintiff (U.S. Government Not a Party) Citizen of This State "4 "1 Incorporated or Principal Place "4 "4
of Business In This State
O 2 U.S. Government "4 Diversity Citizen of Another State "2 "2. Incorporated and Principal Place a) "§
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject ofa "3 ” 3 Foreign Nation ‘6 6
. - Foreign Country ‘
IV. NATURE OF SUIT (Place an “xX” in One Box Only)- . . . Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS ; FORFEITURE/PENALTY | ANI OTHER STATUTES
O 110 Insurance . PERSONAL INJURY PERSONAL INJURY (1 625 Dmg Related Se:zure " 422 Appeal 28 USC 158 0 375 False Claims Act
0 120Marine ‘310 Airplane 0 365 Personal Injury - of Property 21 USC 881 |' _ 423 Withdrawal * 376 Qui Tam (31 USC
0 130 Miller Act "315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
O 140 Negotiable Instrument Liability 0 367 Health Care/ . 0 400 State Reapportionment
0 150 Recovery of Overpayment [' 320 Assault, Libel & Pharmaceutical OP! HT: O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act "330 Federal Employers’ Product Liability 0 830 Patent 0 450 Commerce
O 152 Recovery of Defaulted Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans "340 Marine Injury Product New Dmg Application 0 470 Racketeer Influenced and
(Excludes Veterans) "345 Marine Product Liability O 840 Trademark , Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY TABOR SOCTALSECURITY__|9 480 Consumer Credit
of Veteran’s Benefits "350 Motor Vehicle 370 Other Fraud 0 710 Fair Labor Standards " 861 HIA (1395ff) 0 490 Cable/Sat TV °
0 160 Stockholders’ Suits "355 Motor Vehicle O 371 Truth m Lending Act O 862 Black Lung (923) 0 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management " 863 DIWC/DIWW (405(g)) _ Exchange
0 195 Contract Product Liability |' 360 Other Personal ‘Property Damage Relations 0 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury 1) 385 Property Damage 1 740 Railway Labor Act * 865 RSI (405(g)) 0) 891 Agricultural Acts
362 Personal Injury - Product Liability "751 Family and Medical 0 893 Environmental Matters
. Medical Malpractice . Leave Act ‘0 895 Freedom of Information
‘ REAL PROPERTY CIVIL RIGH TS PRISONER PETITIONS _ [0 790 Other Labor Litigation |i__FEDERAL TAX SUITS Act
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Arbitration
0 220 Foreclosure O 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
O 230 Rent Lease & Ejectment 0 442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations 0 530 General 0 950 Constitutionality of
0 290 All Other Real Property 445 Amer. w/Disabilities - | 1 535 Death Penalty IMMIGRATION State Statutes
4 Employment Other: * 0 462 Naturalization Application
, 0 446 Amer. w/Disabilities - | 1 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement .
V. ORIGIN (Place an “X” in One Box Only) .
1 Original O 2 Removed from O 3 Remanded from 0 4 Reinstatedor ° 5 Transferred from 0 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

. (specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION Brief description of cause: [ap ocket

 

VIL. REQUESTED IN 0 CHECK IF THIS IS A CLASS ACTION DEMAND $ mM ax Fassi ZL / CHECK YES only if demanded in complaint:
OSS) a *

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: AX Yes "No
VIII. RELATED CASKE(S) 6
instructt 2
IF ANY eeimsiructons): GR DOCKETNUMBER .
DATE - SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY > .

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 

.¢ _ a - af
